Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

        DETAILED ACTION 
Response to Arguments
Applicant's arguments in pre-appeal brief filed on 09/18/2020 have been fully considered and they are persuasive. The rejection in the Office action mailed on 09/18/2020 is withdrawn and a new Office action is issued below.

Examiner’s Notes
Claims 1-16 and 20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 18th, 2017.

Claim Interpretation
35 U.S.C. 112(f)/sixth paragraph

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “means for performing” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “for performing” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 29 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Fig. 13, element 56; par. [0075],[0044], [0045].

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.



For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim limitation “means for transmitting” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “for transmitting” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 29 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Fig. 13, element 58; par. [0075], [0046].

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 etseq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim limitation “means for muting” has/have been interpreted under 35 U.S.C.
112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “for muting” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 29 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For more information, see MPEP § 2173 etseq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22, 24 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0366997 A1) in view of You et al. (U.S 2017/0164230 A1).

With respect to claim 22, Kim discloses a method of operation of a Reception/Transmission, R/T, point of a shared cell in an unlicensed frequency spectrum, the R/T point being one of a plurality of R/T points serving the shared cell (i.e. operation of transmission point (TP) of a small cell in unlicensed band, in par. [0013], Abstract, Fig. 8; the transmission point (TP) being one of a plurality of transmission points (TP set) belonging to a CoMP (coordinated multiple transmission and reception point) cluster serving the small cell in par. [0049], [0050], [0053] Fig. 8), comprising:

performing a Clear Channel Assessment, CCA, the CCA being independent from CCAs performed by other R/T points of the plurality of R/T points serving the shared cell (i.e. performing a Clear Channel Assessment (CCA) to check whether or not a channel is idle in par. [0052], wherein plurality of TPs form a CoMP (coordinated multiple transmission and reception point) cluster serving a small cell in par. [0049], Fig. 8) where the plurality of R/T points share a same cell Identifier (i.e. wherein TPs belonging to a CoMP cluster use the same physical cell ID in par. [0053], [0101]); and

either transmitting a downlink signal for the shared cell or muting transmission from the R/T point according to a CCA decision that results from performing the CCA for the R/T point (i.e. if it is determined that a channel is idle, the TP transmits a downlink signal, if 

Kim further discloses the central unit collecting a CCA result from TPs (i.e. in par. [0052]).
However, Kim does not explicitly disclose CCA being independent from CCAs performed by other R/T points of the plurality of R/T point. 

You discloses CCA being independent from CCAs performed by other R/T points of the plurality of R/T points (i.e each individual communication node performs channel sensing before transmitting a signal in par. [0111]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform CCA independent from CCAs performed by other R/T points of the plurality of R/T points in order to improve reliability of the system by configuring each communication node to perform channel sensing before transmitting a signal to ensure other communication nodes are not transmitting signals and thus avoiding interference between plurality of communication nodes communicating in the unlicensed band as taught by You (You: par. [0111]).

With respect to claim 24, Kim discloses a Reception/Transmission, R/T, point of a shared cell in an unlicensed frequency spectrum, the R/T point being one of a plurality of R/T points serving the shared cell (i.e. transmission point (TP) of a small cell 

one or more wireless transmitters (i.e. RF unit 13 comprising one or more antennas for transmitting signals in par. [0133], Fig. 13); 
one or more wireless receivers (i.e. RF unit 13 comprising one or more antennas for receiving signals in par. [0133], Fig. 13);

a control system (i.e. processor 11 connected to memory 12 represent a control system in par. [0129], Fig. 13) associated with the one or more wireless transmitters and the one or more wireless receivers (i.e. wherein processor 11 and memory 12 connected operationally to the RF unit 13 comprising one or more antennas for transmitting and receiving signals in par. [0129], [0133], Fig. 13), the control system comprising: 
at least one processor (i.e. processor 11 represents processor in par. [0131], Fig. 13); and
memory (i.e. memory 12 represents memory in par. [0130], Fig. 13) containing instructions executable by the at least one processor (i.e. memory 12 stores programs 
perform a Clear Channel Assessment, CCA, the CCA being independent from CCAs performed by other R/T points of the plurality of R/T points serving the shared cell (i.e. performing a Clear Channel Assessment (CCA) to check whether or not a channel is idle in par. [0052], wherein plurality of TPs form a CoMP (coordinated multiple transmission and reception point) cluster serving a small cell in par. [0049], Fig. 8) where the plurality of R/T points share a same cell Identifier (i.e. wherein TPs belonging to a CoMP cluster use the same physical cell ID in par. [0053], [0101]); and

either transmitting a downlink signal for the shared cell or muting transmission from the R/T point according to a CCA decision that results from performing the CCA for the R/T point (i.e. if it is determined that a channel is idle, the TP transmits signal, if it’s 

Kim further discloses the central unit collecting a CCA result from TPs (i.e. in par. [0052]).
However, Kim does not explicitly disclose CCA being independent from CCAs performed by other R/T points of the plurality of R/T point. 

You discloses CCA being independent from CCAs performed by other R/T points of the plurality of R/T points (i.e each individual communication node performs channel sensing before transmitting a signal in par. [0111]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform CCA independent from CCAs performed by other R/T points of the plurality of R/T points in order to improve reliability of the system by configuring each communication node to perform channel sensing before transmitting a signal to ensure other communication nodes are not transmitting signals and thus avoiding interference between plurality of communication nodes communicating in the unlicensed band as taught by You (You: par. [0111]).

With respect to claim 29, Kim discloses a Reception/Transmission, R/T, point of a shared cell in an unlicensed frequency spectrum, the R/T point being one of a plurality of R/T points serving the shared cell and the shared cell (i.e. transmission point (TP) of 

means for performing a Clear Channel Assessment, CCA, the CCA being independent from CCAs performed by other R/T points of the plurality of R/T points serving the shared cell (i.e. performing a Clear Channel Assessment (CCA) to check whether or not a channel is idle in par. [0052], wherein plurality of TPs form a CoMP (coordinated multiple transmission and reception point) cluster serving a small cell in par. [0049], Fig. 8, Fig. 13) where the plurality of R/T points share a same cell Identifier (i.e. wherein TPs belonging to a CoMP cluster use the same physical cell ID in par. [0053], [0101]); and

means for either transmitting a downlink signal for the shared cell or muting transmission from the R/T point according to a CCA decision that results from performing the CCA for the R/T point (i.e. if it is determined that a channel is idle, the TP transmits a downlink signal, if it’s determined that the TP is unable to satisfy an idle 

Kim further discloses the central unit collecting a CCA result from TPs (i.e. in par. [0052]).
However, Kim does not explicitly disclose CCA being independent from CCAs performed by other R/T points of the plurality of R/T point. 

You discloses CCA being independent from CCAs performed by other R/T points of the plurality of R/T points (i.e each individual communication node performs channel sensing before transmitting a signal in par. [0111]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform CCA independent from CCAs performed by other R/T points of the plurality of R/T points in order to improve reliability of the system by configuring each communication node to perform channel sensing before transmitting a signal to ensure other communication nodes are not transmitting signals and thus avoiding interference between plurality of communication nodes communicating in the unlicensed band as taught by You (You: par. [0111]).

Claims 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0366997 A1) in view of You et al. (U.S 2017/0164230 A1) in view of Takeda et al. (US 2018/0115975 A1).

With the respect to claim 23, Kim and You disclose the method of claim 22. Kim further discloses transmission points (TPs) configured to communicate with the central unit to perform a Clear Channel Assessment (CCA) (in par. [0052]). 
However, the combination of Kim and You does not explicitly disclose sending the CCA decision to a processing system for the shared cell. 

Takeda discloses sending the CCA decision to a processing system for the shared cell (i.e sending, by the base station listening before talk (LBT) decision to the higher station apparatus 30 via link 106 in par. [0163], [0166], [0169], Fig. 18, Fig. 19, Fig. 20).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to send the CCA decision to a processing system for the shared cell in the system resulting from Kim and You in order to improve efficiency of system by providing a centralized control functionality for multiple base stations/transmission points based on LBT results provided by the base stations/transmission points communicating in a shared cell as taught by Takeda (Takeda: par. [0169], Fig. 20, Fig. 19, Fig. 18).

With the respect to claim 25, Kim and You disclose the method of claim 24. Kim further discloses transmission points (TPs) configured to communicate with the central unit to perform a Clear Channel Assessment (CCA) (in par. [0052]). 


Takeda discloses the R/T point, wherein the R/T point further comprises an interface communicatively coupling the R/T point to a processing system for the shared cell (i.e wherein the base station comprises communication path interface 106 communicatively coupling the base station to the higher station apparatus 30 for the shared cell C1 in par. [0163], Fig. 18, Fig. 19, Fig. 20), and the R/T point is further operative to send the CCA decision to the processing system for the shared cell via the interface (i.e sending, by the base station, listening before talk (LBT) decision to the higher station apparatus 30 for the shared cell C1 via interface 106 in par. [0163], Fig. 18, Fig. 19, Fig. 20).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to communicatively couple the R/T point to a processing system via an interface and to send the CCA decision to the processing system for the shared cell via the interface in the system resulting from Kim and You in order to improve efficiency of system by providing a centralized control functionality for multiple base stations/transmission points based on LBT results provided by the base stations/transmission points communicating in a shared cell as taught by Takeda (Takeda: par. [0169], Fig. 20, Fig. 19, Fig. 18).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN A. KIRILLOVA whose telephone number is (571)272-2220.  The examiner can normally be reached on MON-FRI 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ELLEN A KIRILLOVA/
Examiner, Art Unit 2464


/PAUL H MASUR/Primary Examiner, Art Unit 2464